DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 1/5/2021.

Claims 1-3, 5, 8-10, 12, 15-17 and 19 have been amended.
Claims 1-20 are pending in the application.
Response to Arguments
Pending independent claim 1 has been amended to recite as follows:
	1.    A method performed by a switching device that comprises a plurality of audio/video (AV) ports and a switch circuit that is operable to selectively connect any one of a plurality of source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports, the method comprising: 
processing at least one of a first notification received via a network interface of the switching device or a second notification generated by the switching device; 
determining content to be displayed via an external device coupled to the switching device based on processing at least one of the first notification or the second notification; 
determining one or more actions to be performed by the switching device based on at least the first notification or the second notification using a notification-to-action mapping that 
performing the one or more actions, the one or more actions causing the determined content to be displayed via the external device. 
Applicant respectfully submits that the combination of Boyden, David, and Shepherd fails to teach or suggest the above-recited features of amended independent claim 1. For example, Boyden, David, and Shepherd do not teach or suggest "determining content to be displayed on an external device coupled to the switching device based on processing at least one of the first notification or the second notification" and "performing the one or more actions, the one or more actions causing the determined content to be displayed via the external device," as recited by claim 1.
Independent claims 8 and 15 recite similar amendment.

The Examiner respectfully disagrees. 
Upon a careful review of the amendment the Examiner submits a clear interpretation shows that the limitations are directed to the following alternatives: 
processing at least one of 
a first notification received via a network interface of the switching device 
or 
a second notification generated by the switching device
The response provided is directed to the latter; to that end, rejection is directed thereto in view under Boyden et al. (US 2010/0118193) hereinafter Boyden in view of David et al. (US 

Claims 7 and 14 are rejected under Boyden et al. (US 2010/0118193) hereinafter Boyden in view of David et al. (US 2018/0278999 A1) hereinafter David and further in view of Shepherd et al. (US 2015/0350147 A1) hereinafter Shepherd. 
 Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2010/0118193 A1) hereinafter Boyden in view of David et al. (US 2018/0278999 A1) hereinafter David. 

Regarding claim 1. Boyden discloses A method performed by a switching device, Fig. 1; switching module 120, that comprises a plurality of audio/video (AV) ports and a switch circuit that is operable to selectively connect any one of a plurality of source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports, Fig. 1; [0031] switching module 120 with AV ports/High Definition Media Interface (HDMI) ports, A/V source devices 1101-N output to television 150/sink device via CPU 130 controls user interface 135, which has a select and set element, such as that illustrated in Fig. 2, the method comprising: 
However, Boyden does not explicitly disclose:
processing at least one of a first notification received via a network interface of the switching device or a second notification generated by the switching device; 
determining content to be displayed via an external device coupled to the switching device based on processing at least one of the first notification or the second notification; 

performing the one or more actions, the one or more actions causing the determined content to be displayed via the external device. 
David discloses processing at least one of a first notification received via a network interface of the switching device or a second notification generated by the switching device, [0043]: switcher 101 sends a notification to mobile devices 103
determining content to be displayed via an external device coupled to the switching device based on processing at least one of the first notification or the second notification, [0043]: content provided by switcher 101 as an audio, video, or other data stream to mobile devices 103; 
determining one or more actions to be performed by the switching device based on at least the first notification or the second notification using a notification-to-action mapping that maps a plurality of different one or more notifications to a plurality of different one or more actions, [0044]: switcher 101 includes an onboard microphone;  switcher 101 performs actions in response to audio cues; and performing the one or more actions, the one or more actions causing the determined content to be displayed via the external device, [0045]; [0046]: switcher 101 displays/ playing on display 301. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract.

Regarding claim 2. Boyden as modified with David discloses, wherein the first notification is received via one or more data sources configured to provide one or more of: 
news-related information; 
sports-related information, [0039]; televised sporting event; 
weather-related information; 
social-media related information; or 
information associated with one or more accounts associated with a user of the switching device. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract.

Regarding claim 3. Boyden as modified with David discloses, wherein the second notification indicates that a particular object has been detected in a video stream being provided to the sink device, [0032], [0033]; playback of media stored in memory of the switcher or streamed to the switcher (switching device) 10; [0043], [0044]: switcher 101 includes an onboard microphone in content provided by switcher 101 as an audio, video, or other data stream to mobile devices 103. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract.

Regarding claim 4. Boyden as modified with David discloses, further comprising: 
generating a search query based on the particular object indicated by the notification; causing the search query to be submitted to a search engine; and causing search results received based on the search query to be displayed via the sink device, Fig. 7 [0056]-[0057] and, [0058]-[0059] steps 702, 706 and 707a; searching a switching device based on notification; mobile application user interacts with the pop-up notification, and displayed on monitor 301.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract.

Regarding claim 5. Boyden as modified with David discloses, wherein the first notification is received from one or more devices communicatively coupled to the switching device, the one or more devices comprising at least one of: 
a mobile device, [0054], [0055] a mobile device 103, 
a smart appliance; 
an Internet-of-Things device; 
a router; or 

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract. 

Regarding claim 6. Boyden as modified with David discloses, wherein the one or more actions comprise: 
launching an application on the switching device; 
causing an application on a mobile device communicatively coupled to the switching device via the network interface to be launched, [0055], step 701, the user launches a mobile application on mobile device 103; 
causing the notification to be displayed on the sink device; 
causing the notification to be displayed on the mobile device; 
causing a search query to be performed; switching to a port of the plurality of AV ports to which a source device of the plurality of source devices that is configured to perform at least one of the one or more actions is coupled; or causing a source device of the plurality of source device to playback content. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract.  

Regarding claim 8. Boyden discloses A switching device, comprising: 

a network interface; and 
a switch circuit that is operable to selectively connect any one of a plurality of source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports, Fig. 1; [0031] switching module 120 with AV ports/High Definition Media Interface (HDMI) ports, A/V source devices 1101-N output to television 150/sink device via CPU 130 controls user interface 135, which has a select and set element, such as that illustrated in Fig. 2.
However, Boyden does not explicitly disclose:  the network interface as required, the switching device being configured to: 
process at least one of a first notification received via a network interface of the switching device or a second notification generated by the switching device; 
determine content to be displayed via an external device coupled to the switching device based on processing at least one of the first notification or the second notification; 
determine one or more actions to be performed by the switching device based on at least the first notification or the second notification using a notification-to-action mapping that maps a plurality of different one or more notifications to a plurality of different one or more actions; and 
perform the one or more actions, the one or more actions causing the determined content to be displayed via the external device. 

David discloses process at least one of a first notification received via a network interface of the switching device or a second notification generated by the switching device, [0043]: switcher 101 sends a notification to mobile devices 103
determine content to be displayed via an external device coupled to the switching device based on processing at least one of the first notification or the second notification, [0043]: content provided by switcher 101 as an audio, video, or other data stream to mobile devices 103; 
determine one or more actions to be performed by the switching device based on at least the first notification or the second notification using a notification-to-action mapping that maps a plurality of different one or more notifications to a plurality of different one or more actions, [0044]: switcher 101 includes an onboard microphone;  switcher 101 performs actions in response to audio cues; and perform the one or more actions, the one or more actions causing the determined content to be displayed via the external device, [0045]; [0046]: switcher 101 displays/ playing on display 301. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract.

Regarding claim 9. Boyden as modified with David discloses, wherein the first notification is received via one or more data sources configured to provide one or more of: 
news-related information; 
sports-related information, , [0039]; televised sporting event; 

social-media related information; or 
information associated with one or more accounts associated with a user of the switching device. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract.
Regarding claim 10. Boyden as modified with David discloses, wherein the notification indicates that a particular object has been detected in a video stream being played back by the sink device, [0032], [0033]; playback of media stored in memory of the switcher or streamed to the switcher (switching device) 10; [0043], [0044]: switcher 101 includes an onboard microphone in content provided by switcher 101 as an audio, video, or other data stream to mobile devices 103.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract. 
Regarding claim 11. Boyden as modified with David discloses, wherein the switching device is further configured to: 
generate a search query based on the particular object indicated by the notification; cause the search query to be submitted to a search engine; and cause search results received Fig. 7 [0056]-[0057] and, [0058]-[0059] steps 702, 706 and 707a; searching a switching device based on notification; mobile application user interacts with the pop-up notification, and displayed on monitor 301.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract.

Regarding claim 12. Boyden as modified with David discloses, wherein the first notification is received from one or more devices communicatively coupled to the switching device, the one or more devices comprising: 
a mobile device, [0054], [0055] a mobile device 103; 
a smart appliance; 
an Internet-of-Things device; 
a router; or 
a gateway. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract. 
Regarding claim 13. Boyden as modified with David discloses, wherein the one or more actions comprise: 
launching an application on the switching device; 
[0055], step 701, the user launches a mobile application on mobile device 103; 
causing the notification to be displayed on the sink device; 
causing the notification to be displayed on the mobile device; 
causing a search query to be performed; 
switching to a port of the plurality of AV ports to which a source device of the plurality of source devices that is configured to perform at least one of the one or more actions is coupled; or 
causing a source device of the plurality of source device to playback content. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract.
Regarding claim 15. Boyden discloses A system, comprising: one or more processors; and 
a memory containing computer-readable instructions, which, when executed by the one or more processors, is configured to perform operations in a switching device comprising a plurality of audio/video (AV) ports and a switch circuit that is operable to connect any one of a plurality of source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports, Fig. 1; [0031] switching module 120 with AV ports/High Definition Media Interface (HDMI) ports, A/V source devices 1101-N output to television 150/sink device via CPU 130 controls user interface 135, which has a select and set element, such as that illustrated in Fig. 2, the operations comprising: 
However, Boyden does not explicitly disclose
processing at least one of a first notification received via a network interface of the switching device or a second notification generated by the switching device; 
determining content to be displayed via an external device coupled to the switching device based on processing at least one of the first notification or the second notification; 
determining one or more actions to be performed by the switching device based on at least the first notification or the second notification using a notification-to-action mapping that maps a plurality of different one or more notifications to a plurality of different one or more actions; and 
performing the one or more actions, the one or more actions causing the determined content to be displayed via the external device. 
David discloses processing at least one of a first notification received via a network interface of the switching device or a second notification generated by the switching device, [0043]: switcher 101 sends a notification to mobile devices 103
determining content to be displayed via an external device coupled to the switching device based on processing at least one of the first notification or the second notification, [0043]: content provided by switcher 101 as an audio, video, or other data stream to mobile devices 103; 
determining one or more actions to be performed by the switching device based on at least the first notification or the second notification using a notification-to-action mapping that [0044]: switcher 101 includes an onboard microphone;  switcher 101 performs actions in response to audio cues; and performing the one or more actions, the one or more actions causing the determined content to be displayed via the external device, [0045]; [0046]: switcher 101 displays/ playing on display 301. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract.

Regarding claim 16. Boyden as modified with David discloses, wherein the first notification is received via one or more data sources configured to provide one or more of: 
news-related information; 
sports-related information, [0039]; televised sporting event; 
weather-related information; 
social-media related information; or 
information associated with one or more accounts associated with a user of the switching device. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract.

Regarding claim 17. Boyden as modified with David discloses, wherein the second notification indicates that a particular object has been detected in a video stream being played back by the sink device, [0032], [0033]; playback of media stored in memory of the switcher or streamed to the switcher (switching device) 10; [0043], [0044]: switcher 101 includes an onboard microphone in content provided by switcher 101 as an audio, video, or other data stream to mobile devices 103.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract. 
Regarding claim 18. Boyden as modified with David discloses, wherein the operations further comprise: 
generating a search query based on the particular object indicated by the notification; 
causing the search query to be submitted to a search engine; and causing search results received based on the search query to be displayed via the sink device, Fig. 7  [0056]-[0057] and, [0058]-[0059] steps 702, 706 and 707a; searching a switching device based on notification; mobile application user interacts with the pop-up notification, and displayed on monitor 301.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract.

Regarding claim 19. Boyden as modified with David discloses, wherein the first notification is received from one or more devices communicatively coupled to the switching device, the one or more devices comprising: 
a mobile device, [0054], [0055] a mobile device 103; 
a smart appliance; 
an Internet-of-Things device; 
a router; or 
a gateway. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provide content activated such as alternate advertising or entertainment, see abstract. 

Regarding claim 20. Boyden as modified with David discloses, wherein the one or more actions comprise: 
launching an application on the switching device; 
causing an application on a mobile device communicatively coupled to the switching device via the network interface to be launched, [0055], step 701, the user launches a mobile application on mobile device 103;  
causing the notification to be displayed on the sink device; 
causing the notification to be displayed on the mobile device; 
causing a search query to be performed; 

causing a source device of the plurality of source device to playback content.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden with David to autonomously provides content activated such as alternate advertising or entertainment, see abstract.  


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2010/0118193 A1) hereinafter Boyden in view of David et al. (US 2018/0278999 A1) hereinafter David and further in view of Shepherd et al. (US 2015/0350147 A1) hereinafter Shepherd. 

Regarding claim 7. Boyden discloses, wherein said performing comprises: 
performing the one or more actions responsive to receiving input from the user that is indicative that the one or more actions are to be performed, [0029], [0032]: responsive to user control switching device outputs to television. 
However, Boyden with David does not explicitly disclose but Shepherd discloses
providing a prompt to the sink device to be displayed thereby, the prompt prompting a user to indicating whether the one or more actions are to be performed, [0187]: prompted for a passcode. After the user enters the passcode, the user can perform other actions that require authentication, such as deleting another email, sending a text message, etc., without entering the passcode for each action, displayed on a screen 602 of a device 601, fig. 6.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden and David with Shepherd to provide content activated by selecting or activating notification element in order to launch associated application. 

Regarding claim 14. Boyden discloses, wherein the switching device is configured to perform the one or more actions by: performing the one or more actions responsive to receiving input from the user that is indicative that the one or more actions are to be performed, [0029], [0032]: responsive to user control switching device outputs to television. 
However, Boyden with David does not explicitly disclose but Shepherd discloses
providing a prompt to the sink device to be displayed thereby, the prompt prompting a user to indicating whether the one or more actions are to be performed, [0187]: prompted for a passcode. After the user enters the passcode, the user can perform other actions that require authentication, such as deleting another email, sending a text message, etc., without entering the passcode for each action, displayed on a screen 602 of a device 601, fig. 6.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Boyden and David with Shepherd to provide content activated by selecting or activating notification element in order to launch associated application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                           4/7/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414